DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  There are two claims 22.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 21, 22 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent application publication number US 2012/0037862 A1 to McCarthy et al. (hereinafter referred to as McCarthy).

Regarding claims 1, 3, 6 and 21, McCarthy discloses a trailer jack device (jack 410) comprising: 
	[Claim 1] a gearbox (planetary gearbox 450) for actuating motion of a trailer (camper 300);
	the gearbox comprising a shaft (crankshaft 468) having a first end (crank drive stub 532) for interfacing with a power drill (drill, Paragraph [0087]) and a second end (at drive gear 534) coupled to one or more gear elements within the gearbox (Fig. 30);
	the first end of the shaft having an external surface having at least one flat surface for engagement with an inner rotational surface coupled to the power drill (hexagonal shape suitable for being driven by…drill, Paragraph [0087]);
	a mount (mounting flange 426) connected to the gearbox via a tube (body 416, Fig. 27); 
	wherein upon coupling of the power drill to the first end of the shaft, the power drill affects rotation of the shaft to drive the one or more gear elements of the gearbox and affect said motion of the trailer (driven by conventional tool; Paragraph [0087]);
	wherein the mount has a mount surface for coupling the trailer to the gearbox, and wherein the gearbox is geared with a specified gear reduction ratio such that the power drill when driving rotation of the shaft operates at an optimized efficiency (it is inherent the device is designed to operate at the planned optimized efficiency);
	[Claim 3] wherein the one or more gear elements of the gearbox (planetary gearbox 450) comprise a pair of mating right angle bevel gears (drive gear 534 and driven gear 542) coupled to the shaft (crankshaft 468);
	[Claim 6] wherein the mount (mounting flange 426) consists of one of the following: 
	a plated mount (mounting flange 426 is a plate, Fig. 25); 
	a pipe mount; and 
	a swivel mount; and
	[Claim 21] wherein the external surface of the shaft (crankshaft 468) comprises three flat surfaces disposed into a circumference of the shaft (See the flat surfaces of hexagonal crank drive stub 532).

Regarding claim 22 (first), McCarthy discloses a method for actuating motion of a trailer (camper 300), comprising: 
	mounting a gearbox (planetary gearbox 450) to a trailer jack (jack 410); 
	the gearbox comprising a shaft (crankshaft 468) having a first end (crank drive stub 532) for interfacing with a power drill (drill, Paragraph [0087]) and a second end (at drive gear 534) coupled to one or more gear elements within the gearbox (Figs. 29 and 30); 
	engaging the first end of the shaft with the power drill, the shaft having an external surface configured to mate with a corresponding flat inner rotational surface coupled to the power (crank drive stub 532 interfaces with a drill; Paragraph [0087]); 
	operating the power drill (drill, Paragraph [0087]) to affect rotation of the shaft (crankshaft 468); 
	wherein rotation of the shaft drives the one or more gear elements of the gearbox (planetary gearbox 450); and 
	affecting motion of the trailer, wherein the gearbox is geared with a specified gear reduction ratio such that the power drill when driving rotation of the shaft to operates at an optimized efficiency (it is inherent the device is designed to operate at the planned optimized efficiency; Paragraph [0087]).

Regarding claim 22 (second), McCarthy discloses a trailer jack actuator (jack 410), comprising: 
	a gearbox (planetary gearbox 450) for actuating motion of a trailer (camper 300); 
	the gearbox comprising a shaft (crankshaft 468) having a first end (crank drive stub 532) for interfacing with a power drill (drill, Paragraph [0087]) and a second end (at drive gear 534) coupled to one or more gear elements within the gearbox (drive gear 534 and driven gear 542); 
	the first end of the shaft having an external surface having at least one flat surface for engagement with an inner rotational surface coupled to the power drill (crank drive stub 532 interfaces with a drill; Paragraph [0087]); and
	wherein upon coupling of the power drill to the first end of the shaft, the power drill affects rotation of the shaft to drive the one or more gear elements of the gearbox (planetary gearbox 450) and affect said motion of the trailer (camper 300); and 
	wherein the gearbox is geared with a specified gear reduction ratio such that the power drill when driving rotation of the shaft operates at an optimized efficiency (it is inherent the device is designed to operate at the planned optimized efficiency; Paragraph [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy.

Regarding claims 2 and 5, McCarthy discloses the device of claim 1, but does not explicitly disclose:
	[Claim 2] wherein the gear reduction ratio is between 12:12 and 12:16;
	[Claim 5] wherein the one or more qear elements are tuned to provide a gear reduction ratio that corresponds to an optimal peak efficiency of a power drill. 
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to try any design optimization of McCarthy’s jack to have the configuration and ratios in claims 2, 4 and 5 to improve the stability of the trailer when raised into position.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4,  McCarthy discloses the device of claim 1, but does not disclose:
	The gear reduction ratio corresponds to a 25% gear reduction efficiency on the power drill.  McCarthy is silent as to the efficiency of the gear reduction.  Other prior art does not disclose a gearbox associated with a jack having a gear reduction ratio at 25% efficiency.  Instead, the prior art discloses having the most efficient gear reduction ratio.  Therefore, it is not obvious to make a 25% efficient gear reduction ratio to improve the drill to gearbox to jack performance.  (See patents US 4,749,169 to Pickles, Col. 9, Lns. 18-21 and US 7,537,541 B2 to Owan et al., Col. 3, Lns. 1 – 4)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                    


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611